         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 1 of 22



                           UNITED STATES DISTRICT COURT

                                DISTRICT OF NEW MEXICO


WARNER BROS. ENTERTAINMENT
INC., a Delaware corporation; NEW LINE
PRODUCTIONS, INC., a Delaware
corporation; JUDY SPERA, in her
individual capacity and as the personal
representative and executrix of the Estate
of Lorraine Warren; and TONY SPERA, an
individual,


                      Plaintiffs,
v.

BEA LOYD (a.k.a. TAFFY SEALYHAM,
ALI MAZUREN, J. SMITH, and JANE
SMITH), an individual; GALAXTIC MEDIA
LTD., a United Kingdom corporation;
METAGALAXTIC, LLC, a New Mexico
limited liability company; OMNIMEDIA,
LLC, a New Mexico limited liability
company; COHEN GOLDBERG & SMITH,
LLC, a New Mexico limited liability
company; SEEKERS OF THE
SUPERNATURAL LTD, a United Kingdom
corporation; SEEKERS OF THE
SUPERNATURAL, LLC, a New Mexico
limited liability company; and Does 1-5,


                      Defendants.

                                      COMPLAINT

         For their complaint, Plaintiffs Warner Bros. Entertainment Inc., New Line

Productions, Inc., Judy Spera and Tony Spera allege as follows:

         1.    This is a case about the Defendants’ fraudulent scheme to usurp Plaintiffs’

intellectual property rights relating to the late Ed and Lorraine Warren, a couple famous

for their paranormal investigations. The Warrens’ investigations have inspired or have

been adapted into books, a television series, and movies. Most recently and notably,

they inspired the hugely successful Conjuring movie franchise, which generated more



110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 2 of 22



than $1.8 billion at the worldwide box office.

         2.   Defendant Bea Loyd is the apparent architect of the Defendants’ illegal

enterprise. Ms. Loyd had a minor role working for Ed and Lorraine Warren on their

Seekers of the Supernatural television series in the late 1990s. After release of The

Conjuring movie in 2013, Ms. Lloyd apparently decided to capitalize on the success of

the movie by trying to steal and exploit Plaintiffs’ intellectual property through a series of

unlawful acts. Upon information and belief, Ms. Loyd engaged in these unlawful acts

under her own name, through various aliases that she contrived (including “Taffy

Sealyham,” “Ali Mazuren,” “Jane Smith,” and “J. Smith”), and through various shell

entities that she formed (the five entities that are named as defendants).

         3.   Defendants’ unlawful acts include: (a) fraudulently registering the Warrens’

personal names -- ED AND LORRAINE WARREN -- as a federal trademark, supported

by false statements made under penalty of perjury to the United States Government and

an apparently forged written consent from Lorraine Warren; (b) fraudulently registering

copyrights using content from the Warrens’ Seekers of the Supernatural television series

with the United States Copyright Office; (c) registering the Warrens’ names and the

Seekers of the Supernatural mark as domain names with the bad faith intent to profit

from the domains; (d) using the Warrens’ names and likenesses for commercial

purposes in blatant violation of their rights of publicity; and (e) selling infringing copies

of the Warrens’ works through multiple websites. Incredibly, after stealing the Plaintiffs’

intellectual property, Defendants then used the stolen rights to interfere with the

Plaintiffs’ sale of licensed works – which is how Plaintiffs recently learned of Defendants’

unlawful activities.

         4.   Plaintiffs seek injunctive relief, cancellation of the fraudulent trademark

registration and copyright registrations, transfer of the domain names, a seizure and




                                              2
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 3 of 22



destruction order, an impoundment order, damages (including punitive damages), and

attorneys’ fees and costs against each of the Defendants.

                                       PARTIES

         5.   Plaintiff Warner Bros. Entertainment Inc. (“Warner Bros.”) is a Delaware

corporation with its principal place of business at 4000 Warner Boulevard, Burbank,

California 91522. Warner Bros. is a fully integrated, broad-based entertainment

company and a global leader in the creation, production, distribution, licensing and

marketing of all forms of entertainment and their related businesses.

         6.   Plaintiff New Line Productions, Inc. (“New Line”) is a Delaware corporation

with its principal place of business at 4000 Warner Boulevard, Burbank, California

91522. New Line is a wholly owned subsidiary of Warner Bros. New Line is a production

company that has produced numerous successful movies, including IT, Shazam!, Sex

and the City, Elf, and Wedding Crashers, and movie franchises such as The Hobbit, The

Lord of the Rings, A Nightmare on Elm Street, Austin Powers, Rush Hour, Dumb and

Dumber and The Conjuring.

         7.   Plaintiff Judy Spera is an individual who resides in New Milford,

Connecticut. Ms. Spera is the daughter and only child of Ed and Lorraine Warren, who

passed away in 2006 and 2019, respectively. Ms. Spera is the personal representative

and executrix of the Estate of Lorraine Warren. Ms. Spera has succeeded to the

intellectual property and publicity rights of Ed and Lorraine Warren.

         8.   Plaintiff Tony Spera is an individual who resides in New Milford,

Connecticut. Mr. Spera is Judy Spera’s husband and the son-in-law of Ed and Lorraine

Warren. Mr. Spera worked with the Warrens since the 1980s until their respective

deaths.

         9.   Defendant Bea Loyd is an individual who, upon information and belief,

resides in Vancouver, Canada, and has a mailing address of 1425 Marine Boulevard

#207, West Vancouver, Canada V7T 1B9. Upon information and belief, Ms. Loyd uses


                                            3
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 4 of 22



various aliases including Taffy Sealyham, Ali Mazuren, J. Smith and Jane Smith.

         10.   Cohen Goldberg and Smith LLC (“CGS”) is a New Mexico limited liability

company with an unknown principal place of business. Upon information and belief, Ms.

Loyd owns and controls CGS.

         11.   Upon information and belief, Defendant Galaxtic Media Ltd. (“Galaxtic”) is

a corporation formed under the laws of the United Kingdom with its principal place of

business at Studio 6, Vaynor House, Vaynor Road, Milford Haven, United Kingdom

SA732NB. Upon information and belief, Ms. Loyd owned and controlled Galaxtic. Upon

information and belief, Galaxtic has been dissolved.

         12.   Upon information and belief, Defendant Metagalaxtic, LLC (“Metagalaxtic”)

is a New Mexico limited liability company with an unknown principal place of business.

Upon information and belief, Ms. Loyd owns and controls Metagalaxtic.

         13.   Upon information and belief, Omnimedia, LLC (“Omnimedia”) is a New

Mexico limited liability company with an unknown principal place of business. Upon

information and belief, Ms. Loyd owns and controls Omnimedia. Upon information and

belief Omnimedia, LLC is sometimes incorrectly referred to by Defendants as

Omnimedia Publishing LLC.

         14.   Seekers of the Supernatural LLC (“Seekers LLC”) is a New Mexico limited

liability company with an unknown principal place of business. Upon information and

belief, Ms. Loyd owns and controls Seekers LLC.

         15.   Upon information and belief, Seekers of the Supernatural Ltd. (“Seekers

Ltd.”) is a corporation formed under the laws of the United Kingdom with its principal

place of business at Studio 6, Vaynor House, Vaynor Road, Milford Haven, United

Kingdom SA732NB. Upon information and belief, Ms. Loyd owns and controls Seekers

Ltd.

         16.   Upon information and belief, Ms. Loyd is the alter ego of CGS, Galaxtic,

Metagalaxtic, Omnimedia, Seekers LLC and Seekers Ltd. and has treated these entities


                                             4
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 5 of 22



as her own, failed to follow the corporate or company formalities, operated the entities

from the same physical addresses, failed to adequately capitalize the entities, used the

entities as subterfuges for illegal activities, and commingled assets between herself and

these entities. Upon information and belief, each of these entities is the alter ego of one

another for the same reasons.

                              JURISDICTION AND VENUE

         17.   This Court has original subject matter jurisdiction over this action pursuant

to 28 U.S.C. §§ 1331, 1338, and 2201, because Plaintiffs’ claims against Defendants

arise under the Lanham Act, 15 U.S.C. § 1051 et seq. and the Copyright Act of 1976,

17 U.S.C. § 101 et seq. This Court has supplemental jurisdiction over Plaintiffs’ common

law claims pursuant to 28 U.S.C. § 1367, because such claims are so related to claims

in the action over which the Court has original jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution.

         18.   This Court has personal jurisdiction over Ms. Loyd because, upon

information and belief, she is a resident of Canada and is not subject to personal

jurisdiction in any state’s courts of general jurisdiction and exercising personal

jurisdiction over Ms. Loyd is consistent with the United States Constitution. Ms. Loyd’s

contacts with the United States as a whole form the basis for personal jurisdiction since

she has, among other things, registered the ED AND LORRAINE WARREN trademark

at issue with the United States Patent and Trademark Office (“USPTO”), claimed that

she is using the ED AND LORRAINE WARREN mark in commerce in the United States,

registered the fraudulent copyrights at issue with the United States Copyright Office,

registered infringing domain names with a registrar based in the United States, sold and

is offering for sale in the United States works that infringe Plaintiffs’ copyrights, and

committed tortious acts of interference by sending improper takedown notices to sellers

of Plaintiffs’ works in the United States. Plaintiffs’ claims arise out of or relate to Ms.

Loyd’s contacts with the United States and the Court’s exercise of jurisdiction over her


                                             5
110284370.1
          Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 6 of 22



would be reasonable.

          19.   This Court has personal jurisdiction over Defendants CGS, Omnimedia,

Metagalaxtic, and Seekers LLC, because they are limited liability companies formed

under the laws of the State of New Mexico.

          20.   This Court has personal jurisdiction over Defendants Galaxtic and Seekers

Ltd. because they are foreign entities not subject to personal jurisdiction in any state’s

courts of general jurisdiction and exercising personal jurisdiction over them is consistent

with the United States Constitution. Galaxtic’s contacts with the United States as a whole

form the basis for personal jurisdiction, because Galaxtic applied for the registration of

the ED AND LORRAINE WARREN trademark at issue with the USPTO and claimed that

it was using the mark in commerce in the United States. Seeker Ltd.’s contacts with the

United States as a whole form the basis for personal jurisdiction, because Seekers Ltd.

filed for one of the copyright registrations at issue with the United States Copyright

Office.

          21.   Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) and

(3), because a substantial part of the events or omissions giving rise to the claim

occurred in this district or, alternatively, there is no district in which the action may

otherwise be brought and Defendants are subject to the Court’s personal jurisdiction.

                                GENERAL ALLEGATIONS

          22.   Edward Warren Miney (commonly known as Ed Warren) and Lorraine Rita

Miney (commonly known as Lorraine Warren) were American paranormal investigators

and authors. Ed Warren was a United States Navy veteran of World War II who became

a self-taught and self-professed demonologist, author, and lecturer. His wife, Lorraine

Warren, professed to be clairvoyant and a light trance medium who worked closely with

Ed Warren.

          23.   Ed and Lorraine Warren authored (or were the subject of) numerous books

about the paranormal and about their private investigations into various reports of


                                              6
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 7 of 22



paranormal activity. They investigated hundreds of cases during their career.

         24.   The Warrens’ investigations inspired or have been adapted for dozens of

books, television series, and major motion pictures, including the hugely successful

Conjuring movie franchise and the Warrens’ television series Seekers of the

Supernatural, which was created and aired in the late 1990s.

         25.   Plaintiffs Tony Spera and the Estate of Lorraine Warren own United States

copyright registration No. Pau 3-769-603 for audio-visual recordings of the Seekers of

the Supernatural series. The copyright registration was issued on February 10, 2015. A

true and accurate copy of the registration certificate is attached hereto as Exhibit A.

         26.   Plaintiff New Line owns and has licensed to Warner Bros. the exclusive life

story rights of Ed and Lorraine Warren, all of the Warrens’ case files, publishing rights

to all of their case files, and the right to use the Warrens’ names and likeness in

connection with the property rights that New Line acquired. New Line produced films

based on the case files of Ed and Lorraine Warren. The inaugural film was The

Conjuring, which was released in 2013 and generated more than $300 Million at the box

office. Subsequent films in The Conjuring Universe include The Conjuring 2 (2015),

Annabelle (2014), Annabelle: Creation (2017), Annabelle Comes Home (2019) and The

Nun (2018). Together these films have garnered over $1.8 billion at the worldwide box

office. New Line is expected to release the next film in the franchise, The Conjuring 3, in

2020.

         27.   Plaintiffs New Line and the Estate of Lorraine Warren own United States

Copyright Registration No. TX0000628075 for “The Demonologist, the Extraordinary

Career of Ed and Lorraine Warren” by Gerald Brittle and Ed and Lorraine Warren and

the life story rights of Ed and Lorraine Warren. (Brittle assigned his rights to New Line

and the assignment was recorded as document V9946D709 with the United States

Copyright Office on December 19, 2017.) A true and accurate copy of the Copyright

Office abstract for this registration is attached hereto as Exhibit B.


                                             7
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 8 of 22



         28.   Plaintiffs Tony Spera and Judy Spera own common law rights in and have

applied for a federal trademark registration for the ED & LORRAINE WARREN mark

(Serial No. 88608770) for a series of books and articles in the field of the supernatural

and paranormal in Class 16 with a date of first use in 1981. On December 13, 2019, the

USPTO issued an Office Action refusing registration of their application based on,

among other things, likelihood of confusion with Defendants’ fraudulent registration of

the ED & LORRAINE WARREN trademark. Tony and Judy Spera also own common law

rights in the ED & LORRAINE WARREN mark for a series of books and articles in the

field of the supernatural and paranormal and for the SEEKERS OF THE

SUPERNATURAL mark based on the Warrens’ use of the mark for the television series.

         29.   Plaintiff Judy Spera owns the post-mortem rights of publicity of Ed and

Lorraine Warren subject to New Line’s ownership of such rights in connection with the

life stories and other rights that New Line acquired.

Defendants’ Initial Infringing Conduct

         30.   In or around the Fall of 2014, counsel for Lorraine Warren and the Estate

of Ed Warren learned that Defendants Omnimedia and CGS had created and were

selling more than 100 titles of books, ebooks, MP3 recordings, and other audio-visual

materials using content from the Warrens’ Seekers of the Supernatural series.

         31.   On November 5, 2014, counsel sent a cease and desist letter to

Omnimedia and CGS demanding that they cease selling the infringing works. They did

not respond. However, counsel was able to stop sales of the infringing works by

submitting “takedown notices” to online sellers of the works.

         32.   During the period between November 2014 and July 2019, Plaintiffs

believed that Omnimedia and CGS had ceased their infringing conduct. However, as

Plaintiffs recently discovered, within a couple of weeks after counsel sent out the

November 2014 cease and desist letter, Ms. Loyd directly or through the other

Defendants engaged in a campaign to fraudulently register trademarks and copyrights


                                             8
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 9 of 22



owned by the Warrens, register and use domain names containing Plaintiffs’ marks, sell

copies of works that infringe the Plaintiffs’ copyrights, and interfere with the Plaintiffs’

sale of lawful copies of works relating to the Warrens.

Defendants’ Fraudulent Trademark Registration

         33.   On November 16, 2014, Defendant Galaxtic filed a trademark application

for the ED AND LORRAINE WARREN mark with USPTO for: (a) audio and video

recordings, downloadable films, television programs, video recordings, MP3 files, and

audio books all in the field of supernatural and paranormal in International Class 9; and

(b) for a series of books and written articles in the field of supernatural and paranormal

in International Class 16. Galaxtic claimed a date of first use of “at least as early as

January 1, 2006.” The specimens that Galaxtic submitted to support the application

included printouts of sales listings on Amazon for videos and MP3 recordings comprised

of “Conversations with Ed and Lorraine Warren” from their Seekers of the Supernatural

series from the late 1990s – a series owned by Plaintiffs.

         34.   In support of the trademark application, a representative of Galaxtic signed

a declaration stating, in pertinent part, that: (1) Galaxtic believes that it is “the owner of

the trademark/service mark sought to be registered”; and (2) “to the best of the

signatory's knowledge and belief, no other person has the right to use the mark in

commerce, either in the identical form or in such near resemblance as to be likely, when

used on or in connection with the goods/services of such other person, to cause

confusion or mistake, or to deceive.” The applicant acknowledged that “willful false

statements and the like” in the application were “punishable by fine or imprisonment, or

both, under 18 U.S.C. Section 1001 . . .”

         35.   On March 15, 2015, the USPTO issued an Office Action asking Galaxtic to

disclose whether Ed and Lorraine Warren were living individuals and, if so, to provide

written consent to the use and registration of their names, personally signed by them.




                                              9
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 10 of 22



         36.   On August 26, 2015, Galaxtic responded to the Office Action indicating

that Mr. Warren was deceased and providing a purported written consent from Ms.

Warren. Upon information and belief, Ms. Warren’s signature was forged on the written

consent. The USPTO accepted the purported written consent and approved the

application for publication.

         37.   On February 2, 2016, the USPTO issued a registration certificate (U.S.

Registration No. 4894285) for the ED AND LORRAINE WARREN mark to Galaxtic. A

true and accurate copy of the registration is attached as Exhibit C.

         38.   On August 15, 2017, Galaxtic purportedly assigned the rights in the ED

AND LORRAINE WARREN mark to Ms. Loyd. On September 23, 2017, Ms. Loyd filed

the assignment with the USPTO.

         39.   On May 19, 2019, Galaxtic submitted a change of address form to the

USPTO to change the address of record from Galaxtic’s United Kingdom address to

Metagalaxtic Inc. (a Delaware corporation) at the 1425 Marine Drive, #207, West

Vancouver, Canada V7T 1B9. The Vancouver address is the same addressed used by

Ms. Loyd in her correspondence with the USPTO.

         40.   On July 15, 2019, Ms. Loyd informed the USPTO that Ms. Warren had died

on April 19, 2019, and Ms. Loyd asked the USPTO to amend the registration to reflect

that fact. In addition, Ms. Loyd asked the USPTO to reissue the registration certificate in

the name of Bea Loyd, a U.S. citizen, rather than Bea Loyd, a Canadian citizen. On the

same day, Ms. Loyd filed another change of address with the USPTO from Metagalaxtic

Inc. at the Vancouver address to Ms. Loyd at the same Vancouver address.

Defendants’ Fraudulent Copyright Registrations

         41.   Upon information and belief, Ms. Boyd orchestrated the filing of false and

fraudulent United States copyright applications in November 2014 and March 2015 using

her aliases or pseudonyms and one of her entities.




                                            10
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 11 of 22



         42.   On November 18, 2014, Defendant Seekers Ltd. applied for and

subsequently obtained United States Copyright Registration No. PA0001929774 for

eighteen (18) DVDs entitled “Ed and Lorraine Warren Collection” with the alternative title

“Seekers of the Supernatural.” The application included a list of several of Ed and

Lorraine Warren’s works. The claimed author was “Ali Mazuren” of Spain with the same

address used by Galaxtic in the United Kingdom. The copyright application was filed

within weeks after Plaintiffs’ November 5, 2014, cease and desist letter to Galaxtic and

CGS. A true and accurate copy of the Copyright Office abstract of the registration is

attached as Exhibit D. Upon information and belief, the copyrights in the DVDs for which

Seekers Ltd. sought and obtained registration were audio-video works created by the

Warrens from the “Seekers of the Supernatural” series and for which Plaintiffs own

copyrights.

         43.   On November 20, 2014, “Taffy Sealyham” (an apparent alias for Ms. Loyd)

applied for and subsequently obtained United States Copyright Registration No.

TX008079091 for a work entitled “Deliver Us from Evil” with the alternative title “Seekers

of the Supernatural” from the “Ed and Lorraine Warren” series. The claimed author was

Taffy Sealyham of the United Kingdom, with the same address used by Galaxtic in the

United Kingdom. The copyright application was filed within weeks after Plaintiffs’

November 5, 2014, cease and desist letter to Galaxtic and CGS. A true and accurate

copy of the Copyright Office abstract of the registration is attached as Exhibit E. Upon

information and belief, the copyrights in the DVDs for which Taffy Sealyham sought and

obtained registration were works created by the Warrens.

         44.   On March 25, 2015, “J. Smith” (an apparent alias for Ms. Loyd) applied for

and subsequently obtained United States Copyright Registration No. TX0007994956 for

47 works written by the Warrens. The copyright application indicates that the works were

“taken from the files of Ed and Lorraine Warren” and “Seekers of the Supernatural.” The

claimed author was “Taffy Sealyham, pseud. of Cohen Goldberg and Smith” (defined


                                            11
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 12 of 22



above as “CGS”), with the same address as Galaxtic in the United Kingdom. The

copyright claimant was “J. Smith” with the same address as Galaxtic in the United

Kingdom. The application contained a list of works from “Ed and Lorrain Warren.” A true

and accurate copy of the Copyright Office abstract of the registration is attached as

Exhibit F. Upon information and belief, the copyrights in the DVDs for which J. Smith

sought and obtained registration were works created by the Warrens and for which the

Plaintiffs own copyrights.

Defendants’ Additional Unlawful Conduct

         45.   In addition to procuring fraudulent trademark and copyright registrations,

upon information and belief, Ms. Loyd has engaged in other conduct that infringes the

Plaintiffs’ intellectual property rights.

         46.   Upon information and belief, Ms. Loyd (either directly or through one of the

Defendants) registered the <edandlorrainewarren.com> domain name and website

(“Infringing Website”). The Infringing Website uses the names and images of Ed and

Lorraine Warren and states: “New Website and Books Coming August 15, 2019.” The

domain registrant information is protected through a domain name privacy service.

         47.   Upon information and belief, Ms. Loyd (either directly or through one of the

Defendants) registered the <seekersofthesupernatural.com> domain name. The domain

registrant information is protected through a domain name privacy service. The domain

name auto-forwards to the Infringing Website.

         48.   Upon information and belief, Ms. Loyd (either directly or through one of the

Defendants) registered and is using the Facebook user name Taffy Sealyham to

promote “Seekers of the Supernatural” works. The Facebook page references the

<edandlorrainewarren.com> and <seekersofthesupernatural.com> domain names.

         49.   Upon information and belief, Ms. Loyd (either directly or through one of the

Defendants) created a YouTube channel under the Ali Mazuren name. The YouTube

channel features numerous episodes of the Warrens’ “Seekers of the Supernatural”


                                             12
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 13 of 22



series.         Each    episode       uses      the     <edandlorrainewarren.com>          and

<seekersofthesupernatural.com> domain names to drive traffic to the Infringing Website.

          50.    Upon information and belief, Ms. Loyd (either directly or through one or

more of the Defendants) is selling books, ebooks, MP3 recordings, and other audio-

visual materials using content primarily derived from the Warrens’ “Seekers of the

Supernatural” series in violation of Plaintiffs’ copyrights, trademark rights and rights of

publicity (collectively, “Infringing Works”). Attached as Exhibit G is a list of the Infringing

Works. Upon information and belief, the Infringing Works are transcribed or sound

recordings of episodes of the Warrens’ “Seekers of the Supernatural” series. Upon

information and belief, Omnimedia and CGS are identified as the publishers of the

Infringing Works.

          51.    Upon information and belief, Ms. Loyd (either directly or through one or

more of the Defendants) is selling the Infringing Works on various online ecommerce

platforms, including Amazon.com, AppleBooks, BarnesandNoble.com, BookBaby.com,

BookShout.com, and CDBaby.com.

          52.    Upon information and belief, Ms. Loyd (either directly or through one of

more of the Defendants) is selling an ebook entitled “Annabelle: The Cursed Doll.” Upon

information and belief, the “Annabelle” book is a copy or derivative work based on a

chapter of “The Demonologist,” by Ed and Lorraine Warren and Gerard Brittle. (Plaintiffs

New Line and the Estate of Lorraine Warren own the copyrights in “The Demonologist”

book).

          53.    In addition to creating and selling the Infringing Works, Ms. Loyd is actively

interfering with the Plaintiffs’ enjoyment of their intellectual property rights. In July 2019,

Ms. Loyd sent takedown notices to the copyright agents for Barnes & Noble and Ingram

Content Group, among others, claiming that she was the owner of the ED AND




                                                13
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 14 of 22



LORRAINE WARREN mark and that the bookstores’ sale of books written by Ed and

Lorraine Warren and others violated her trademark rights.

         54.   On September 11, 2019, counsel for Plaintiffs sent a cease and desist

letter to Ms. Loyd demanding that she cease her infringing conduct. She did not respond.

         55.   Upon information and belief, Ms. Loyd and each of the Defendants directly

infringed Plaintiffs’ intellectual property rights as set forth herein.

         56.   Upon information and belief, Ms. Loyd knew of and had the right to control

the infringement by the other Defendants of Plaintiffs’ intellectual property rights and

materially contributed to or induced the infringement. As a result, Ms. Loyd is

contributorily liable for the infringing conduct of the other Defendants.

         57.   Upon information and belief, Ms. Loyd had the right and ability to supervise

the infringement by the other Defendants and financially benefited from the infringement.

As a result, Ms. Loyd is vicariously liable for the infringing conduct of the other

Defendants.

                                       COUNT I
                      (Unfair Competition under the Lanham Act,
                               15 U.S.C. § 1125(a)(1)(A))
         58.   Plaintiffs incorporate the foregoing allegations as though fully set forth

herein.

         59.   Plaintiffs own common law trademark rights in the ED AND LORRAINE

WARREN mark and the SEEKERS OF THE SUPERNATURAL mark for books, audio-

visual recordings, and other works relating to the paranormal and supernatural.

         60.   Defendants’ use of the ED AND LORRAINE WARREN mark and the

SEEKERS OF THE SUPERNATURAL mark in commerce constitutes use of a word,

term, name, symbol, or device, or combination thereof, that is likely to cause confusion,

or to cause mistake, or to deceive consumers as to an affiliation, connection, or

association of Defendants with Plaintiffs, or as to the origin, sponsorship, or approval of

Defendants’ goods, services, or commercial activities by Plaintiffs in violation of 15


                                               14
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 15 of 22



U.S.C. § 1125(a).

         61.   Defendants’ acts of unfair competition have caused Plaintiffs to suffer

irreparable injury and monetary damages in an amount to be determined at trial.

         62.   Defendants have engaged in these activities willfully, so as to justify the

assessment of treble damages under 15 U.S.C. § 1117.


                                       COUNT II
                    (Cancellation of Federal Trademark Registration
                       under the Lanham Act, 15 U.S.C. § 1064)
         63.   Plaintiffs incorporate the foregoing allegations as though fully set forth

herein.

         64.   Plaintiffs own common law trademark rights in the ED AND LORRAINE

WARREN mark.

         65.   Defendants obtained registration of the ED AND LORRAINE WARREN

mark (U.S. Registration No. 4894285) by making false and material representations of

fact in the trademark application with the intent to deceive the USPTO.

         66.   Upon information and belief, Defendants’ fraudulent registration has

caused Plaintiffs to suffer injury.

                                     COUNT III
                    (Cybersquatting under the Anticybersquatting
                    Consumer Protection Act, 15 U.S.C. § 1125(c),
                         as to <edandlorrainewarren.com>)
         67.   Plaintiffs incorporate the allegations in the preceding paragraphs as if fully

set forth herein.

         68.   Defendants       registered,    trafficked    in,    and/or      used     the

<edandlorrainewarren.com> domain name.

         69.   The <edandlorrainewarren.com> domain name is confusingly similar to

Plaintiffs’ ED AND LORRAIN WARREN mark and contains the names of Ed and Lorraine

Warren.




                                              15
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 16 of 22



         70.     Plaintiffs’ ED AND LORRAINE WARREN mark and personal names was

distinctive      when      Defendant   registered,     trafficked      in,     and/or    used   the

<edandlorrainewarren.com> domain name.

         71.     Upon information and belief, Defendants had or have a bad faith intent to

profit from Plaintiffs’ mark when they registered, trafficked in, and/or used the

<edandlorrainewarren.com> domain name.

         72.     Defendants’ cybersquatting has caused Plaintiffs to suffer irreparable

injury and monetary damages in an amount to be determined at trial.

         73.     Upon information and belief, Defendants’ misconduct is willful, intentional,

and/or conducted in bad faith, thereby rendering this case exceptional within the

meaning of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).


                                         COUNT IV
                        (Cybersquatting under the Anticybersquatting
                        Consumer Protection Act, 15 U.S.C. § 1125(c),
                           as to <seekersofthesupernatural.com>)
         74.     Plaintiffs incorporate the allegations in the preceding paragraphs as if fully

set forth herein.

         75.     Defendants      registered,      trafficked     in,         and/or     used    the

<seekersofthesupernatural.com> domain name.

         76.     The <seekersofthesupernatural.com> domain name is confusingly similar

to Plaintiffs’ SEEKERS OF THE SUPERNATURAL mark.

         77.     Plaintiffs’ SEEKERS OF THE SUPERNATURAL mark was distinctive

when           Defendant      registered,      trafficked      in,       and/or         used    the

<seekersofthesupernatural.com> domain name.

         78.     Upon information and belief, Defendants had or have a bad faith intent to

profit from Plaintiffs’ mark when they registered, trafficked in, and/or used the <

<seekersofthesupernatural.com> domain name.




                                                16
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 17 of 22



          79.    Defendants’ cybersquatting has caused Plaintiffs to suffer irreparable

injury and monetary damages in an amount to be determined at trial.

          80.    Upon information and belief, Defendants’ misconduct is willful, intentional,

and/or conducted in bad faith, thereby rendering this case exceptional within the

meaning of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                                         COUNT V
                                  (Copyright Infringement,
                                   17 U.S.C. § 501 et seq.)
          81.    Plaintiffs incorporate the foregoing allegations as though fully set forth

herein.

          82.    Plaintiffs Tony Spera and Judy Spera (as the successor-in-interest to the

rights of Lorraine Warren) own a valid United States copyright registration (No. Pau 3-

769-603) for audio-visual recordings of the “Seekers of the Supernatural” television

series.

          83.    Plaintiff New Line and the Estate of Lorraine Warren own a valid United

States copyright registration (No. TX0000628075) for the textual work, “The

Demonologist, the Extraordinary Career of Ed and Lorraine Warren.”

          84.    Defendants have reproduced and are distributing the Infringing Works,

which are derivatives of one of more of the works protected by the Plaintiffs’ copyright

registrations.

          85.    Upon information and belief, Defendants knew or should have known that

their acts constituted copyright infringement.

          86.    Defendants’ infringing conduct has caused Plaintiffs to suffer irreparable

injury and monetary damages in an amount to be determined at trial.

          87.    Defendants’ infringing conduct was willful within the meaning of the

Copyright Act of 1976.

          88.    Plaintiffs are entitled to an award of actual or statutory damages for each

instance of copyright infringement by Defendants plus attorneys’ fees, and all associated


                                               17
110284370.1
         Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 18 of 22



costs.
                                         COUNT VI
                         (Cancellation of Copyright Registrations)
         89.   Plaintiffs incorporate the foregoing allegations as though fully set forth

herein.

         90.   Defendant Loyd filed for and obtained United States Copyright Registration

Nos. PA0001929774, TX008079091 and TX0007994956 under the names Taffy

Sealyham, Ali Mazuren, and J. Smith, respectively.

         91.   Defendant’s copyright applications were false and fraudulent in that

Defendants were not the authors or authorized copyright claimants for the works for

which the Defendants sought registration.

         92.   Defendant’s copyright registrations are subject to cancellation by order of

the Court pursuant to the Compendium of U.S. Copyright Office Practices 1807.4(E).


                                        COUNT VII
                       (Violation of Common Law Right of Publicity)
         93.   Plaintiffs incorporate the foregoing allegations as though fully set forth

herein.

         94.   Plaintiffs succeeded to Ed and Lorraine Warren’s rights of publicity in their

names, images and likenesses.

         95.   Defendants have violated these rights of publicity by using Ed and Lorraine

Warren’s names, images and likenesses for commercial purposes and otherwise without

the consent of the Plaintiffs as their successor in interest.

         96.   As the direct and proximate result of Defendants’ violation of these rights

of publicity, Plaintiffs have suffered irreparable injury and damages in an amount to be

determined at trial.




                                             18
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 19 of 22


                                    COUNT VIII
                         (Common Law Trademark infringement)
         97.    Plaintiffs incorporate the allegations in the preceding paragraphs as if fully

set forth herein.

         98.    Defendants’ use of the ED AND LORRAINE WARREN and the SEEKERS

OF THE SUPERNATURAL marks is likely to confuse consumers as to the source or

origin of Plaintiffs’ goods and/or services and constitutes trademark infringement under

the common law.

         99.    As the direct and proximate result of Defendants’ trademark infringement,

Plaintiffs have suffered irreparable injury and damages in an amount to be determined

at trial.

                                      COUNT IX
                            (Common Law Unfair Competition)
         100.   Plaintiffs incorporate the allegations in the preceding paragraphs as if fully

set forth herein.

         101.   Defendants’ use of the ED AND LORRAINE WARREN and the SEEKERS

OF THE SUPERNATURAL marks constitutes false designation of origin and unfair

competition in violation of the common law.

         102.   As a direct and proximate result of Defendants’ unfair competition,

Plaintiffs has irreparable injury and damages in an amount to be determined at trial.


                                        COUNT X
                               (Tortious Interference with
                            Prospective Economic Advantage)
         103.   Plaintiffs incorporate the foregoing allegations as though fully set forth

herein.

         104.   Plaintiffs have economic relationships with third parties for the sale of

books and other works based on the Warrens’ Seekers of the Supernatural series.




                                               19
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 20 of 22



         105.   Plaintiffs’ economic relationships carried the probability of future economic

beneﬁt to the Plaintiffs.

         106.   Defendants’ knew of Plaintiffs’ economic relationships with such third

parties.

         107.   Defendants engaged in wrongful conduct to disrupt Plaintiffs’ relationship

by sending takedown notices to such third parties.

         108.   Defendants knew that such disruption was substantially certain to occur.

         109.   As a result of Defendants’ conduct, Plaintiffs’ relationships with third

parties was actually disrupted.

         110.   As the direct and proximate cause of such disruption, Plaintiffs have

suffered irreparable harm and damages in an amount to be determined at trial.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs request that the Court:

         A.     Enter judgment in favor of Plaintiffs and against Defendants on all claims;

         B.     Enter a temporary, preliminary and permanent injunction enjoining each of

the Defendants and their respective officers, agents, servants and those persons in

active concert or participation with them from directly or indirectly: (1) infringing Plaintiffs’

rights in the ED AND LORRAINE WARREN and the SEEKERS OF THE

SUPERNATURAL             marks;      (2)     using      <edandlorrainewarren.com>           and

<seekersofthesupernatural.com> domain names; (3) enforcing or maintaining United

States Registration No. 4894285 for the ED AND LORRAINE WARREN mark; (4)

infringing Plaintiffs’ rights in United States Copyright Registration Nos. Pau 3-769-603

and No. TX0000628075, including, but not limited to, by copying, creating derivative

works based on the work, or distributing books, sound recordings, audio-visual works or

other works in any format based on the work; (5) using the name, image or likeness of

Ed and Lorraine Warren for any commercial purpose or otherwise; (6) enforcing or

maintaining United States Copyright Registration Nos. PA0001929774, TX008079091


                                               20
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 21 of 22



and TX0007994956; (7) falsely claiming authorship of any works created by the

Warrens; and (8) interfering with Plaintiffs’ economic relationships with third parties,

including, without limitation, by sending takedown notices or other correspondence to

third parties demanding that they cease selling or allowing Plaintiffs to sell various works

using the Warrens’ intellectual property rights;

         C.   Enter an order directing Defendants and the registrar and registry for the

<edandlorrainewarren.com> and <seekersofthesupernatural.com> domain names to

transfer them to Plaintiffs;

         D.   Enter an order directing the Defendants to file a voluntary cancellation of

United States Copyright Registration Nos. PA0001929774, TX008079091 and

TX0007994956 with the United States Copyright Office;

         E.   Enter an order directing the Director of the USPTO to cancel U.S.

Registration No. 4894285 for the ED AND LORRAIN WARREN mark;

         F.   Enter an order of impoundment pursuant to 17 U.S.C § 503(a)(1)(A)

impounding all copies of the Infringing Works in Defendants’ possession, custody,

control, or within its distribution channels;

         G.   Enter an order requiring the destruction, pursuant to 15 U.S.C. § 1118, of:

(1) all labels, signs, prints, packages, wrappers, receptables, and advertisements in the

possession of Defendants bearing Plaintiffs’ trademarks, (2) any materials bearing any

reproduction, counterfeit, copy, or colorable imitation of Plaintiffs’ trademarks; and (3) all

plates, molds, matrices, and other means of making the same;

         H.   Enter judgment in favor of Plaintiffs and against Defendants for damages

as follows: (1) the amount of Plaintiffs’ actual damages and Defendants’ profits or, at

Plaintiffs’ election, statutory damages in the amount of $150,000 per infringement,

pursuant to the Copyright Act, 17 U.S.C. § 504; (2) the amount of Plaintiffs’ actual

damages and profits derived from Defendants’ infringement of Plaintiffs ED AND

LORRAINE WARREN and SEEKERS OF THE SUPERNATURAL marks, and the costs


                                                21
110284370.1
        Case 1:20-cv-00062-JB-SCY Document 1 Filed 01/21/20 Page 22 of 22



of the action, in accordance with 15 U.S.C. § 1117(a), and that such amounts be trebled

pursuant to 15 U.S.C. § 1117(b); (3) statutory damages for cyberquatting in the amount

of $100,000 per domain name pursuant to 15 U.S.C. § 1125(c); and (4) compensatory,

consequential, punitive and other damages on each of Plaintiffs’ other claims to the

extent permitted by law;

         I.   Enter judgment in favor of Plaintiffs and against Defendants for

Plaintiffs’costs and attorneys’ fees incurred in this action, pursuant to 17 U.S.C. § 505

and 1203(b) and 15 U.S.C. § 1117(a)(3); and

         J.   For such other relief as the Court deems just, equitable and proper.

Dated: January 21, 2020               Respectfully submitted,

                                      LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                      By: /s/ Ross L. Crown
                                      ROSS L. CROWN, Pro Hac Sponsor
                                      201 Third Street NW, Suite 500
                                      Albuquerque, NM 87102
                                      Tel: 505-764-5402
                                      Fax: 505-764-5463
                                      RCrown@LRRC.com

                                      MICHAEL J. MCCUE, Pro Hac To Be Submitted
                                      3993 Howard Hughes Parkway, Suite 600
                                      Las Vegas, NV 89169
                                      Tel: 702-949-8224
                                      Fax: 702-949-8363
                                      MMccue@LRRC.com

                                      Attorneys for Plaintiffs




                                            22
110284370.1
